J-S13019-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INT. OF: W.E.B., A MINOR            :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :
    APPEAL OF: R.E.B., MOTHER                  :       No. 35 MDA 2022

               Appeal from the Decree Entered December 9, 2021
                 In the Court of Common Pleas of York County
                     Orphans' Court at No(s): 2021-0205a


BEFORE:      STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY KING, J.:                                   FILED JULY 28, 2022

        Appellant, R.E.B. (“Mother”), appeals from the decree entered in the

York County Court of Common Pleas, which granted the petition of York

County Office of Children and Youth and Families (“CYF”) for the involuntary

termination of Mother’s parental rights to her minor child, W.E.B. (“Child”).

We affirm.

        The relevant facts and procedural history of this case are as follows.

Child was born in December 2019. CYF initially became involved with Child

on December 20, 2019, upon receiving a general protective services (“GPS”)

referral alleging substance abuse by Mother and domestic violence between

Mother and Father. CYF provided services for four months and the case was


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13019-22


closed on April 16, 2020. CYF received another GPS referral on April 20, 2020,

when the West Manchester Police Department responded to the home due to

allegations that Mother was caring for Child while impaired. Upon entering

the home, the police officers observed that Mother was unsteady on her feet

as she held Child. Police administered a blood alcohol test which showed that

Mother’s blood alcohol content was 0.13. Mother was ultimately convicted of

endangering the welfare of a child regarding this incident and is currently

serving probation for this conviction.     Child’s father indicated that he is

unwilling to be a resource for Child and does not wish to pursue reunification.

      Child was adjudicated dependent on July 6, 2020 and placed in kinship

care with Barbara Wolf (“Maternal Grandmother”) and her paramour, Frank

DeSalvo.    After Child’s adjudication, Mother was permitted supervised

visitation with Child and provided with drug, alcohol, mental health and

parenting education services.       Following periodic permanency review

hearings, the court noted that Mother was moderately complying with the

permanency plan but there was a continued need for placement of Child

outside of Mother’s care due to insufficient progress toward alleviating the

circumstances which necessitated the original placement. On February 25,

2021, Mother underwent a parenting capacity evaluation which concluded that

Mother’s ability to effectively parent Child is hampered by her use of pain

medication, mental health struggles, and lack of adaptive coping strategies,

which often leads to unhealthy personal decisions.      On August 20, 2021,


                                     -2-
J-S13019-22


Mother attempted to commit suicide by overdosing on her pain medication

and was admitted to WellSpan Crisis Intervention under a 72-hour hold.

      On September 24, 2021, CYF filed a petition for involuntary termination

of Mother’s parental rights to Child.      The court conducted a termination

hearing on December 9, 2021. Kelly Stormes-Smith, a York County probation

and parole officer, testified that Mother is currently on probation for the above-

mentioned conviction. Officer Stormes-Smith reported that Mother is largely

compliant with the terms of her supervision other than failing to mail in

reporting forms. Mother is required to complete a drug and alcohol evaluation

by February 7, 2023.

      Daniel Haverstock, an outpatient therapist at Pennsylvania Counseling

Services, testified that Mother was recommended for treatment after she

completed a drug and alcohol evaluation on June 22, 2020. Mother completed

drug and alcohol treatment on July 19, 2021. Mother was also provided with

mental health services. On October 6, 2021, Mother was discharged because

Mother needed a higher level of mental health care. Mr. Haverstock reported

that while Mother was provided services, she was regularly present and

engaged in treatment.

      Ashlynn McConnell, a case manager at Pennsylvania Counseling

Services, testified that she has been meeting with Mother on a weekly basis

since August of 2020 to assist Mother with non-treatment goals. Specifically,

she works with Mother to meet goals in engaging with physical and mental


                                      -3-
J-S13019-22


health providers and financial planning, and Mother has been cooperative in

this process.

      Jessica Weymer, who works at Pressley Ridge, testified that she has

been supervising Mother’s visitation with Child since April 2021.     Mother’s

visitation occurs two times per week and Mother is consistent and prepared in

attending her visits. Mother comes to visits with toys and snacks, and actively

engages with Child. However, Ms. Weymer noted one instance where Mother

appeared lethargic and put her head down.

      Brandon Ambrose, a caseworker with CYF, testified that the top issues

identified for Mother to address were mental health stability, drug and alcohol

treatment, and housing.     Mr. Ambrose indicated that these issues have

remained consistent since Child was adjudicated dependent.        Specifically,

Mother was hospitalized in August 2021 for mental health treatment.        Mr.

Ambrose last examined Mother’s residence in February 2021, and he observed

safety issues.   He has not since returned to assess whether Mother has

remedied these issues. Mr. Ambrose reported that although Mother has been

consistent in her visits, she has not progressed to unsupervised or partially

supervised visits. Mother takes numerous prescription medications for pain

management and there were concerns at the start of the case that Mother

was supplementing her medication with alcohol.       Since then, Mother has

submitted to drug and alcohol testing, and she has not tested positive for any

substances other than her prescribed medication.      However, Mr. Ambrose


                                     -4-
J-S13019-22


expressed continued concern over Mother’s lethargy and tendency to sleep

through the day. As a result, Mr. Ambrose does not believe Mother is in a

position to provide for the care and safety of Child.

      Mr. Ambrose regularly visits with Child at his kinship placement and

confirmed that Child is in a safe, loving home where all his needs are met.

Additionally, Child is happy, content and particularly bonded with Mr. Desalvo.

Mr. Ambrose opined that there would be no long-term negative impacts on

Child if Mother’s parental rights were terminated.      Child seems to have a

stronger parental bond with Maternal Grandmother and Mr. DeSalvo than he

does to Mother. Additionally, Maternal Grandmother and Mr. DeSalvo have

indicated that if Mother’s parental rights were terminated, they would continue

to allow Mother contact with Child, so long as she is emotionally and mentally

stable.

      After considering all the evidence presented, the court entered a decree

terminating Mother’s parental rights on December 9, 2021. Mother timely

filed a notice of appeal and contemporaneous Pa.R.A.P. 1925(a)(2)(i) concise

statement on December 29, 2021.

      Mother raises the following issues for our review:

          Whether the [Orphans’ Court] abused its discretion in finding
          that [CYF] had proved by clear and convincing evidence that
          the parental rights of [Mother] should be terminated
          pursuant to 23 Pa.C.S.A. § 2511(a)(5).

          Whether the [Orphans’ Court] abused its discretion in finding
          that [CYF] had proved by clear and convincing evidence that
          the parental rights of [Mother] should be terminated

                                     -5-
J-S13019-22


         pursuant to 23 Pa.C.S.A. § 2511(b).

(Mother’s Brief at 4).

      In her issues combined, Mother argues the record does not show that

she was unwilling or incapable of remedying the conditions that led to Child’s

removal. Mother asserts that since Child was adjudicated dependent, she has

successfully completed drug and alcohol treatment and has not tested positive

for a non-prescribed substance. Mother contends she has been compliant with

CYF plans, prepared and present during her visits with Child, and is actively

treating her mental health issues. Additionally, Mother submits that Child’s

stronger bond with Maternal Grandmother and Mr. DeSalvo is merely a result

of Child spending more time with them. Mother concludes that CYF failed to

present clear and convincing evidence that Mother is incapable of caring for

Child and that termination is in Child’s best interests, and this Court should

reverse the decree involuntarily terminating Mother’s parental rights.    We

disagree.

      Appellate review in termination of parental rights cases implicates the

following principles:

         In cases involving termination of parental rights: “our
         standard of review is limited to determining whether the
         order of the trial court is supported by competent evidence,
         and whether the trial court gave adequate consideration to
         the effect of such a decree on the welfare of the child.”

In re Z.P., 994 A.2d 1108, 1115 (Pa.Super. 2010) (quoting In re I.J., 972

A.2d 5, 8 (Pa.Super. 2009)).


                                    -6-
J-S13019-22


              Absent an abuse of discretion, an error of law, or
              insufficient evidentiary support for the trial court’s
              decision, the decree must stand. … We must employ
              a broad, comprehensive review of the record in order
              to determine whether the trial court’s decision is
              supported by competent evidence.

           In re B.L.W., 843 A.2d 380, 383 (Pa.Super. 2004) (en
           banc), appeal denied, 581 Pa. 668, 863 A.2d 1141 (2004)
           (internal citations omitted).

              Furthermore, we note that the trial court, as the finder
              of fact, is the sole determiner of the credibility of
              witnesses and all conflicts in testimony are to be
              resolved by [the] finder of fact. The burden of proof
              is on the party seeking termination to establish by
              clear and convincing evidence the existence of
              grounds for doing so.

           In re Adoption of A.C.H., 803 A.2d 224, 228 (Pa.Super.
           2002) (internal citations and quotation marks omitted). The
           standard of clear and convincing evidence means testimony
           that is so clear, direct, weighty, and convincing as to enable
           the trier of fact to come to a clear conviction, without
           hesitation, of the truth of the precise facts in issue. In re
           J.D.W.M., 810 A.2d 688, 690 (Pa.Super. 2002). We may
           uphold a termination decision if any proper basis exists for
           the result reached. In re C.S., 761 A.2d 1197, 1201
           (Pa.Super. 2000) (en banc). If the court’s findings are
           supported by competent evidence, we must affirm the
           court’s decision, even if the record could support an opposite
           result. In re R.L.T.M., 860 A.2d 190, 191[-92] (Pa.Super.
           2004).

In re Z.P., supra at 1115-16 (quoting In re Adoption of K.J., 936 A.2d

1128, 1131-32 (Pa.Super. 2007), appeal denied, 597 Pa. 718, 951 A.2d 1165

(2008)).

      CYF filed a petition for the involuntary termination of Mother’s parental

rights to Child on the following grounds:


                                       -7-
J-S13019-22


        § 2511. Grounds for involuntary termination

            (a) General Rule.―The rights of a parent in regard to
        a child may be terminated after a petition filed on any of the
        following grounds:

                                 *    *    *

           (5) The child has been removed from the care of the
           parent by the court or under a voluntary agreement
           with an agency for a period of at least six months, the
           conditions which led to the removal or placement of
           the child continue to exist, the parent cannot or will
           not remedy those conditions within a reasonable
           period of time, the services or assistance reasonably
           available to the parent are not likely to remedy the
           conditions which led to the removal or placement of
           the child within a reasonable period of time and
           termination of the parental rights would best serve the
           needs and welfare of the child.

                                 *    *    *

             (b) Other considerations.―The court in terminating
        the rights of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare
        of the child. The rights of a parent shall not be terminated
        solely on the basis of environmental factors such as
        inadequate housing, furnishings, income, clothing and
        medical care if found to be beyond the control of the parent.
        With respect to any petition filed pursuant to subsection
        (a)(1), (6) or (8), the court shall not consider any efforts by
        the parent to remedy the conditions described therein which
        are first initiated subsequent to the giving of notice of the
        filing of the petition.

                                 *    *    *

23 Pa.C.S.A. § 2511(a)(5) and (b).      “Parental rights may be involuntarily

terminated where any one subsection of Section 2511(a) is satisfied, along

with consideration of the subsection 2511(b) provisions.” In re Z.P., supra


                                     -8-
J-S13019-22


at 1117. When conducting a termination analysis:

         Initially, the focus is on the conduct of the parent. The party
         seeking termination must prove by clear and convincing
         evidence that the parent’s conduct satisfies the statutory
         grounds for termination delineated in Section 2511(a). Only
         if the court determines that the parent’s conduct warrants
         termination of…[her] parental rights does the court engage
         in the second part of the analysis pursuant to Section
         2511(b): determination of the needs and welfare of the child
         under the standard of best interests of the child.

In re L.M., 923 A.2d 505, 511 (Pa.Super. 2007) (internal citations omitted).

      Instantly, Child has been removed from Mother’s care since July 6, 2020

due to Mother’s inability to provide proper care for Child. Notably, since Child

has been adjudicated dependent, Mother has not progressed to unsupervised

visitation with Child.   Although Mother has been cooperative with CYF and

engaged in drug and alcohol and mental health treatment, Mother has not

demonstrated sufficient progress such that she is presently capable of caring

for Child. Specifically, the court expressed concern that Mother is lethargic

and sleeping through the day due to her pain medication. Additionally, at the

time of the termination hearing, Mother’s mental health issues were still of

concern as Mother attempted to commit suicide in August of 2021. On this

record, the court concluded that notwithstanding Mother’s efforts, the

conditions which led to Child’s removal still existed and Mother was unable to

remedy those issues.      See 23 Pa.C.S.A. § 2511(a)(5).       See also In re

Adoption of R.J.S., 901 A.2d 502 (Pa.Super. 2006) (holding that court

should not subordinate child’s need for permanence and stability to parent’s


                                      -9-
J-S13019-22


claim of progress and hope for future). Thus, the record supports the court’s

decision to terminate Mother’s parental rights to Child under Section

2511(a)(5). See In re Z.P., supra.

      Additionally, the record supports the court’s decision to terminate

Mother’s parental rights under Section 2511(b). Child is bonded with Maternal

Grandmother and Mr. DeSalvo and relies on them to fulfill his physical,

developmental, and emotional needs.          Child has a particularly close

relationship with Mr. DeSalvo. Maternal Grandmother and Mr. DeSalvo have

provided a loving, stable home for Child. Mr. Ambrose testified that although

Child also has a bond with Mother, Mother is presently unable to provide stable

care for Child. See In re Adoption of C.D.R., 111 A.3d 1212 (Pa.Super.

2015) (affirming termination decision where court acknowledged that Mother

and Child were bonded, but reasoned that termination would not be

detrimental to Child and would serve Child’s best interest and allow Child to

find permanency with another family); In re N.A.M., 33 A.3d 95 (Pa.Super.

2011) (explaining mere existence of emotional bond does not preclude

termination of parental rights). As the record supports the court’s conclusions

under Section 2511(a)(5) and (b), we see no reason to disturb its decision to

terminate Mother’s parental rights. See In re Z.P., supra. Accordingly, we

affirm.

      Decree affirmed.




                                    - 10 -
J-S13019-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date:07/28/2022




                          - 11 -